Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(Currently Amended) A stretcher comprising:
	an elongate, flexible panel sized to underlay a person laying thereon, the panel
including a front surface and an opposite rear surface, a header end and an opposite footer
end, and a first side and an opposite second side, the panel further including a first opening extending through the panel;
	a support mat including a top surface for receiving the person and an opposite rear
surface resting against the front surface of the flexible panel;
	a shoulder harness fixedly coupled to the support mat; and
	a groin harness fixedly coupled to the support mat, the groin harness
including a first release tab extending through the first opening of the flexible panel to releasably couple the groin harness to the flexible panel, wherein the first release tab is releasable from the flexible panel, the groin harness and shoulder harness configured to restrain the person against the support mat and flexible panel for transport.

(Currently Amended) The stretcher of claim 1, 

Authorization for this examiner’s amendment was given in an interview with Alfredo Villanueva on 12/14/2021.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1, 24 and 26. More specifically, the closest prior art references are European Patent No. 3162347 (FIG. 2 (70)) to Rigoni, U.S. Publication No. 20180289568 issued to Allen, and U.S. Patent No. 9974701 to Haskell, and U.S. Publication No. 20080184488 issued to Fee.
Regarding claim 1, (as previously presented)
	Allen discloses a stretcher (Allen: FIG. 1 (1)) comprising: an elongate, flexible panel sized to underlay a person laying thereon, (Allen: FIG. 1 (10a) see also FIG. 4) the panel including a header end and an opposite footer end, (Allen: FIG. 1 the stretcher inherently has a header and footer end see FIG. 4) a first side and an opposite second side, (Allen: see annotated figure below) the panel further including a first opening extending through the panel; (Allen: FIG. 1 (50) see [0042]) … a shoulder harness (Allen: FIG. 1A (20)) …  and a groin harness (Allen: FIG. 1 (30)) … the groin harness including a first release tab extending through the first opening (Allen: FIG. 1 (50)) of the flexible panel to releasbly couple the groin harness to the flexible panel, wherein the first release tab is releasable from the flexible panel, (Allen: see [0053] “Furthermore, the position of the second locking member 31 on the second flexible restraint 30 may be maintained by a second fixation element 32, which may be a knot in the second flexible restraint 30, a clamp, a splice, stitching, or a weld. Particularly, the second fixation element 32 may be stitching. For example, two or more portions of the second flexible restraint 30 may be stitched together in order to maintain the position of the second locking member 31 on the second flexible restraint 30.”) the groin harness and shoulder harness configured to restrain the person against the … flexible panel for transport. (Allen: FIG. 4)

    PNG
    media_image1.png
    535
    796
    media_image1.png
    Greyscale

	Allen does not appear to disclose a support mat including a top surface for receiving the person and an opposite rear surface resting against the flexible panel; a shoulder harness coupled to the support mat; and a groin harness coupled to the support mat
	However, Fee discloses a support mat including a top surface for receiving the person and an opposite rear surface resting against the flexible panel; (Fee: FIG. 8 (100) rests against base panel (50) see also [0039] “Thereafter, the person could reclose the opening (101) and then release the straps (102) on the exterior upper surface of the bag (100) and then pull on the fastener ends of the various straps and pull out the excess slack of the harness straps (61, 62, 63, 64, 65, 66), position the individual on top of the harness bag (100) and then securely strap the individual into the unitary harness system (60) as discussed above.”) a shoulder harness coupled to the support mat;  and a groin harness coupled to the support mat (Fee: FIG. 8 see how the shoulder harness (63, 64) couple the support mat (100) to base panel (50))
	The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “a shoulder and groin harness fixedly coupled to the support mat” in combination with the other structure present in claim 1 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be forth or maintained.
The combination of structure present in claims 24 and 26 was not found in the prior art of record. The prior art does not suggest that specific configuration of the straps as stated in claims 24 and 26. Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claims 24 and 26 in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/19/2022